UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1547



YUKSEL SOYDAN,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-141-732)


Submitted:   September 29, 2004           Decided:   October 12, 2004


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael M. Hadeed, Jr., BECKER, HADEED, KELLOGG & BERRY, P.C.,
Springfield, Virginia, for Petitioner. Peter D. Keisler, Assistant
Attorney General, Mary Jane Candaux, Senior Litigation Counsel,
James E. Grimes, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Yuksel Soydan, a native and citizen of Turkey, petitions

for review of the Board of Immigration Appeals’ (“Board”) order

affirming     the    immigration      judge’s      decision      denying    asylum,

withholding of removal and withholding under the Convention Against

Torture. For the reasons discussed below, we deny the petition for

review.

            The decision to grant or deny asylum relief is conclusive

“unless manifestly contrary to the law and an abuse of discretion.”

8 U.S.C. § 1252(b)(4)(D) (2000).                We have reviewed the Board’s

decision    and      the      immigration       judge’s    decision        and    the

administrative record and find the record supports the conclusion

that   Soydan     failed     to   establish     eligibility   for   asylum       on   a

protected ground.       See 8 C.F.R. § 1208.13(a) (2004) (stating that

the burden of proof is on the alien to establish his eligibility

for asylum); INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992).

Because the decision in this case is not manifestly contrary to

law, we cannot grant the relief Soydan seeks.

            Soydan challenges the Board’s finding that he did not

present credible evidence with respect to the alleged 1991 arrest

and torture.      We find the Board and the immigration judge provided

specific    and     cogent    reasons    for     finding   the    account    lacked

credibility.      See Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989).




                                        - 2 -
We further find the Board’s decision is supported by substantial

evidence.*

             Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           PETITION DENIED




     *
      Because he does not raise these issues in his brief, Soydan
has waived challenges to the denial of withholding from removal and
withholding under the Convention against Torture.

                                   - 3 -